Citation Nr: 0211344	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  97-33 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected pes planus.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from August 1970 to 
October 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which denied a compensable evaluation for the veteran's 
service-connected pes planus.  


FINDING OF FACT

The veteran's bilateral pes planus is manifested by no more 
than mild tenderness to palpation with bilateral plantar 
fasciitis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral pes 
planus have not been met.  38 U.S.C. §§ 1155, 5107 (2002); 38 
C.F.R. §§ 4.71a, Diagnostic Code 5276 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide this claim.  The Board is unaware of, and the 
veteran has not identified, any additional evidence which is 
necessary to make an informed decision on this issue.  Thus, 
the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's statutory 
duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

By March 1973 decision, the RO granted service connection for 
bilateral pes planus and assigned a zero percent evaluation.

In November 1996, he filed a claim of service connection for, 
in pertinent part, increased rating for his service-connected 
pes planus.

On April 1997 VA medical examination, the veteran reported 
continual foot pain and stated that he had tried many 
remedies with little relief.  On objective examination, the 
examiner noted light valgus deformities on the hind feet.  
The veteran was able to walk without apparent distress.  He 
demonstrated passive plantar flexion of 35 degrees.  Internal 
and external rotation of the ankles was approximately 20 
degrees in each direction, bilaterally.  There was no 
evidence of swelling or palpable tenderness.  His posture was 
good and gait was normal.  He was able to stand and squat and 
could supinate and pronate his feet and toes.  There was no 
gross deformity of the feet, and function was within normal 
limits bilaterally.  The examiner diagnosed bilateral pes 
planus and a plantar calcaneal spur on the left side.

By September 1997 rating decision, the RO, in pertinent part, 
denied a compensable rating for the veteran's bilateral pes 
planus.

An April 1997 X-ray study of the feet reflected evidence of 
bilateral pes planus and a plantar calcaneal spur on the 
left.

On April 1999 VA medical examination, the examiner indicated 
that the veteran had mild bilateral pes planus.  The 
disability was more pronounced on the left.  He had scaling 
and peeling bilaterally, and the toes were discolored and 
thickened bilaterally.  He had normal range of motion of the 
toes and ankles and there was no joint pain or painful 
motion.  Bilateral foot range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
The plantar surfaces were tender to palpation bilaterally.  
Gait and posture were normal, as was weight-bearing.  There 
were no hammertoes, high arches, or other deformities of the 
feet.  Weightbearing and nonweightbearing alignment of the 
Achilles tendon was normal bilaterally.  X-ray study of the 
feet was similar to the April 1997 X-ray study of the feet.  
The diagnoses were symptomatic bilateral pes planus with 
plantar fasciitis and bilateral onchyomycosis of the feet.

By April 2002 supplemental statement of the case, the RO 
again indicated a denial of a compensable evaluation for 
bilateral pes planus.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155 (2002); 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996); see also Ortiz v. Principi; 
274 F.3d 1361 (Fed. Cir. 2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision too close to call).


Analysis

The veteran is rated zero percent for his bilateral pes 
planus under Code 5276, which provides a 50 percent rating 
for a bilateral disorder and a 30 percent rating when it is 
unilateral, if the disorder is pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 30 percent rating (20 percent if 
unilateral) applies if the disorder is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 10 percent 
rating applies if the disorder is moderate, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet, bilateral or unilateral.  The disorder is 
noncompensable if mild, with symptoms relieved by a built-up 
shoe or arch support.  38 C.F.R. § 4.71a (2001).

Based on the evidence of record, the veteran's bilateral pes 
planus merits no more than a noncompensable evaluation.  In 
order to qualify for a 10 percent evaluation, his disability 
would necessitate moderate symptomatology, with the 
weightbearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and/or pain on manipulation and 
use of the feet.  The veteran's pes planus has consistently 
been characterized as mild.  Moreover, his gait and posture 
were found to be normal, as was weightbearing.  The veteran 
was able to stand and walk, and there was no pain on foot 
motion bilaterally.  Bilateral foot range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  Pursuant to the foregoing, a 10 percent rating is 
clearly unwarranted.  See Id.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
bilateral foot pain that was confirmed by clinicians.  
However, the Board finds that an additional evaluation for 
pain and limitation of function under these codes is not 
appropriate in this instance.  As apparent from the foregoing 
discussion, the veteran has already been compensated to the 
extent possible for his symptomatology under Code 5276.  
Also, bilateral foot motion is not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  Thus, any 
additional compensation would compensate him beyond average 
impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of bilateral pes 
planus not contemplated in the currently assigned 
noncompensable rating permitted under the Schedule.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's bilateral foot disability does not warrant a 
compensable rating.  38 U.S.C. § 5107; Gilbert, supra.  


ORDER

A compensable evaluation for pes planus is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

